UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7658



JOSEPH J. SCHEPIS, JR.,

                                           Petitioner - Appellant,

          versus


G. MALDONADO, JR., Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-03-3463-0-17BD)


Submitted:   February 24, 2005             Decided:    March 9, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph J. Schepis, Jr., Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph J. Schepis, Jr., a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Schepis v. Maldonado, No. CA-03-3463-0-

17BD (D.S.C. filed Sept. 28, 2004; entered Sept. 29, 2004).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED